JAGG ARE, J.
The defendant, arrested on a warrant issued by the municipal court of the city of Renville, was found guilty and fined. Thereafter defendant filed a bond and recognizance on appeal, with due notice of appeal. The district court granted a motion of the state to dismiss the appeal because of the insufficiency of the bond.
The bond was conditioned that if the defendant should personally appear and prosecute the appeal with effect at a named term of the district court, to answer said appeal, and in the meantime to keep the peace, and not to depart thence without leave duly granted, etc. This *165bond did not contain the requirement of section 4018, R. L. 1905, that the defendant abide the judgment of the court to which the appeal was taken. This defect was substantial and material.
The other questions raised on appeal were determined adversely to the defendant in State v. Mattson, supra, page 63, 117 N. W. 227.
Affirmed.